16‐2119‐cv (L) 
Linde v. Arab Bank, PLC                           




                                      In the
             United States Court of Appeals
                           for the Second Circuit
                                                  
 
                           AUGUST TERM 2016 
                                       
    Nos.  16‐2119‐cv (L), 16‐2098‐cv (CON), 16‐2134‐cv (CON)                    
                                       
                              LINDE, et al., 
                           Plaintiffs‐Appellees, 
 
                                        v. 
 
                            ARAB BANK, PLC, 
                          Defendant‐Appellant.1 
                                             
                                     
             On Appeal from the United States District Court 
                  for the Eastern District of New York 
                                             
 
                            ARGUED: MAY 16, 2017 
                           DECIDED: FEBRUARY 9, 2018 
                                             
                                        



       Consistent with this court’s order of July 22, 2016, see Dkt. Nos. 34–36, we 
      1

use the short‐form caption for purposes of this opinion.   
Before:  
   RAGGI and CARNEY, Circuit Judges, and KAPLAN, District Judge.2 
                                                  

     Defendant Arab Bank, PLC, appeals from a judgment entered in 
the United States District Court for the Eastern District of New York 
(Cogan, J.), in the stipulated total amount of $100,000,000 following a 
jury  verdict  holding  the  bank  liable  under  the  Antiterrorism  Act 
(“ATA”), see  18  U.S.C.  §  2333,  for  injuries  sustained  by  plaintiffs  or 
their relatives during terrorist attacks in Israel conducted by Hamas.  
Arab  Bank  argues  that  (1)  the  jury  was  not  properly  instructed  on 
the “international terrorism” element of an ATA claim, (2) the bank 
was  prejudiced  by  unwarranted  discovery  sanctions  affecting  the 
presentation  of  evidence,  and  (3) the  trial  evidence  was  legally 
insufficient  to  prove  causation.    We  agree  that  instructional  error 
requires  vacatur  and  remand.    We  are  not  persuaded  to  affirm  by 
plaintiffs’ argument that the error is rendered harmless by either the 
jury’s finding of causation or Congress’s post‐trial enactment of the 
Justice  Against  Sponsors  of  Terrorism  Act  (“JASTA”),  Pub.  L.  No. 
144‐222,  130  Stat.  854  (Sept.  28,  2016)  (codified  at  18  U.S.C. 
§ 2333(d)(2)).    Nor  are  we  persuaded  to  reverse  by  Arab  Bank’s 
sufficiency challenge to proof of causation.  A settlement agreement 
between  the  parties  forgoing  retrial  in  the  event  of  vacatur  and 
remand  makes  it  unnecessary  for  us  to  decide  whether  the  bank’s 


       Judge  Lewis  A.  Kaplan,  of  the  United  States  District  Court  for  the 
     2

Southern District of New York, sitting by designation.    




                                         2 
challenges  to  the  causation  charge  or  the  district  court’s  discovery 
sanctions also warrant vacatur and remand.     
     VACATED  and  REMANDED  for  further  proceedings 
consistent with this opinion.  

                                               

                            PAUL  D.  CLEMENT,  Kirkland  &  Ellis,  LLP, 
                            Washington,  D.C.  (Michael  H.  McGinley, 
                            Nicholas  T.  Matich,  Kirkland  &  Ellis, 
                            Washington,  D.C.;  Jonathan  D.  Siegfried, 
                            Kevin  Walsh,  Douglas  W.  Mateyaschuk, 
                            DLA  Piper  LLP,  New  York,  New  York,  on 
                            the  brief),  for  Defendant‐Appellant  Arab  Bank, 
                            PLC. 
                      
                            PETER  RAVEN‐HANSEN,  Osen  LLC, 
                            Hackensack,  New  Jersey  (Gary  M.  Osen, 
                            Ari  Ungar,  Aaron  Schlanger,  Osen  LLC, 
                            Hackensack,  New  Jersey;  Shawn  Naunton, 
                            Zuckerman  Spaeder  LLP,  New  York, 
                            New York,  on  the  brief),  for  Plaintiffs‐
                            Appellees  Chana  Freedman,  Eugene  Goldstein, 
                            Lorraine Goldstein, Michael Goldstein, Richard 
                            Goldstein, and Barbara Goldstein‐Ingardia. 
                             
                            Michael  E.  Elsner,  John  M.  Eubanks, 
                            Motley  Rice  LLC,  Mount  Pleasant, 
                            South Carolina, for Plaintiffs‐Appellees Ayelet 
                            Attias,  Yossef  Cohen,  Yehuda  Eliyahu,  and 
                            Raheli Laham. 
                             




                                      3 
                           James  P.  Bonner,  Stone  Bonner  &  Rocco 
                           LLP,  New  York,  New  York;  John  M. 
                           Eubanks,           Motley          Rice       LLC, 
                           Mount Pleasant,  South Carolina;  Noel  J. 
                           Nudelman,  Heideman  Nudelman  &  Kalik 
                           PC,  Washington,  D.C.;  Lee  S.  Shalov, 
                           McLaughlin  &  Stern,  LLP,  New  York, 
                           New York;  Mark  S.  Werbner,  Sayles 
                           Werbner,  Dallas,  Texas,  for  Plaintiffs‐
                           Appellees  Philip  Litle,  Elishua  Litle,  Hannah 
                           Litle, Heidi Litle, Josiah Litle, and Noah Litle. 
                            
                           Neal  Kumar  Katyal,  Jessica  L.  Ellsworth, 
                           Mary  Helen  Wimberly,  Hogan  Lovells  US 
                           LLP,  Washington  D.C.,  for  Amicus  Curiae 
                           The Hashemite Kingdom of Jordan.   
                            
                           Steven T. Cottreau, David D. DiBari, Jeffrey 
                           J.  Golimowski,  Clifford  Chance  US  LLP, 
                           Washington  D.C.,  for  Amicus  Curiae  The 
                           Institute of International Bankers.  
                                               

REENA RAGGI, Circuit Judge: 

     The  sixteen  named  plaintiffs  on  this  consolidated  appeal  are 
victims,  or  the  relatives  of  victims,  of  three  terrorist  attacks 
perpetrated in Israel by Hamas between March 2002 and June 2003.  
Together  with  hundreds  of  other  alleged  victims  and  the  surviving 
relatives  of  victims  of  alleged  Hamas  attacks,  the  named  plaintiffs 
commenced  actions  in  the  United  States  District  Court  for  the 




                                     4 
Eastern  District  of  New  York  to  recover  compensatory  damages 
from Arab Bank, PLC (“Arab Bank” or “bank”) under that provision 
of  the  Antiterrorism  Act  of  1990  (“ATA”)  affording  a  civil  remedy.  
See  Pub.  L.  No.  1‐1‐519,  §  132,  104  Stat.  2240  (1990)  (codified  at  18 
U.S.C.  §  2333(a)).    Plaintiffs  charged  the  bank  with  facilitating  the 
attacks at issue by knowingly providing financial services to Hamas, 
Hamas‐controlled  charities,  and  the  Saudi  Committee  for  the 
Support of the Intifada Al‐Quds (“Saudi Committee”), an entity that 
made  payments  to  the  families  of  Hamas  suicide  bombers.  
Following trial, at which the jury found Arab Bank liable for injuries 
resulting from twenty‐four terrorist attacks, including the three here 
at  issue,  the  district  court  (Brian  M.  Cogan,  Judge)  substantially 
denied  Arab  Bank’s  motions  for  judgment  notwithstanding  the 
verdict and for a new trial pursuant to Fed. R. Civ. P. 50 and 59.  See 
Linde v. Arab Bank, PLC, 97 F. Supp. 3d 287 (E.D.N.Y. 2015).3  Rather 
than proceed to a scheduled bellwether trial on damages, however, 
the  parties  stipulated  to  the  entry  of  a  total  damages  award  of 
$100,000,000,  which  the  district  court  certified  as  final  pursuant  to 
Fed.  R.  Civ.  P.  54(b).    At  the  same  time,  the  parties  entered  into  a 
confidential  settlement  agreement  providing  for  the  bellwether 
plaintiffs  to  be  paid  various  total  monetary  amounts  depending  on 
whether  the  certified  judgment  was  affirmed,  reversed,  or  vacated 

      3  The  district  court  granted  Arab  Bank  relief  from  the  jury’s  verdict  as  to 
two of the twenty‐four terrorist attacks on which the jury found liability, based 
on  an  absence  of  sufficient  evidence  of  attribution  to  Hamas.    See  Linde  v.  Arab 
Bank, PLC, 97 F. Supp. 3d at 330–31.  Neither that ruling nor those attacks are at 
issue on this appeal. 




                                              5 
on direct appeal.  The parties agreed to forgo retrial in the event of 
vacatur  and  remand,  as  well  as  any  further  challenges  to  the 
judgment in any event.4 

     On this appeal, Arab Bank argues that it was wrongfully denied 
judgment notwithstanding the verdict or a new trial because (1) the 
district court failed correctly to instruct the jury on the ATA’s “act of 
international  terrorism”  element  as  defined  in  18  U.S.C.  §  2331(1); 
(2) the  bank  was  unfairly  prejudiced  by  discovery  sanctions  that 
affected  the  presentation  of  evidence  at  trial;  and  (3)  the  trial 
evidence was insufficient as a matter of law to permit a jury finding 
that the bank’s provision of financial services was either a proximate 
or  but‐for  cause  of  the  plaintiffs’  injuries,  the  latter  standard  of 
which Arab Bank insists is in fact required to prove an ATA claim. 

     For  the  reasons  stated  herein,  we  conclude  that  instructional 
error  as  to  the  ATA’s  international  terrorism  element  requires 
vacatur and remand.  We are not persuaded by plaintiffs’ argument 
that we can affirm in any event because any instructional error was 
rendered  harmless  by  the  jury’s  causation  finding  as  well  as  by 
Congress’s post‐trial enactment of the Justice Against Terrorism Act 
(“JASTA”), Pub. L. No. 144‐222, 130 Stat. 854 (Sept. 28, 2016), which 
extends  ATA  liability  from  those  who  themselves  commit  acts  of 
international  terrorism  to  those  who  aid  and  abet  such  acts  by 
others, see 18 U.S.C. § 2333(d)(2).  Nor are we persuaded to reverse 

     4 The Confidential Appendix detailing the parties’ settlement agreement is 
unsealed only to the extent referenced in this opinion.   




                                       6 
by  Arab  Bank’s  sufficiency  challenge  to  the  proof  of  causation 
because causation would not be in dispute if the bank is considered 
an  aider  and  abettor  of  Hamas  acts  of  terrorism,  as  plaintiffs  can 
now  maintain  under  JASTA.    As  Arab  Bank  concedes,  our 
determination that instructional error warrants vacatur and remand 
makes  it  unnecessary  for  us  to  decide  whether  any  of  the  bank’s 
other challenges warrant such relief because the parties have entered 
into  a  settlement  agreement  that  forgoes  retrial  on  vacatur  and 
remand in lieu of a specified total money payment to the bellwether 
plaintiffs.   

     Accordingly,  based  on  instructional  error,  we  VACATE  the 
challenged  judgment  and  REMAND  this  case  to  the  district  court 
for such further proceedings as are consistent with this opinion.    

                            BACKGROUND 

I.   Plaintiffs’ ATA Claims 

     Plaintiffs  sue  for  injuries  sustained  during  three  Hamas‐
associated  attacks  in  Israel:  (1)  the  March  2002  bombing  of  Café 
Moment, a coffee shop in downtown Jerusalem; (2) the March 2003 
bombing  of  transit  bus  no.  37  in  Haifa;  and  (3)  the  June  2003 
machine‐gun  ambush  of  a  family  driving  on  Route  60  near 
Jerusalem.  Plaintiffs allege that these attacks arose in the context of 
the “Second Intifada,” a period of intensified violence by Palestinian 
terrorist  groups  in  the  aftermath  of  failed  peace  negotiations 
between  Israel  and  the  Palestinian  Authority  in  September  2000.  
Among  those  carrying  out  such  violence  were  suicide  bombers 




                                      7 
supported  by  terrorist  and  fundamentalist  groups,  including  the 
Islamic Resistance Movement, also known as Harakat al‐Muqawama 
al‐Islamiya,  or  “Hamas,”  and  its  affiliates.    For  more  than  two 
decades,  the  United  States  has  formally  identified  Hamas  as  a 
foreign  terrorist  organization.    See  18  U.S.C.  §  2339B(g)(6);  8  U.S.C. 
§ 1189(a)(1),  (d)(4);  Designation  of  Foreign  Terrorist  Organizations, 
62 Fed. Reg. 52,650 (Oct. 8, 1997).  

     The  ATA  affords  a  civil  action  for  damages  to  United  States 
nationals  injured  by  acts  of  international  terrorism.    Specifically,  it 
states that,  

     [a]ny  national  of  the  United  States  injured  in  his  or  her 
     person,  property,  or  business  by  reason  of  an  act  of 
     international terrorism, or his or her estate, survivors, or 
     heirs,  may  sue  therefor  in  any  appropriate  district  court 
     of  the  United  States  and  shall  recover  threefold  the 
     damages  he  or  she  sustains  and  the  cost  of  the  suit, 
     including attorney’s fees. 

18 U.S.C. § 2333(a).   

     The ATA defines “international terrorism” to mean, 

     activities that‐‐ 

       (A) involve violent acts or acts dangerous to human life 
       that  are  a  violation  of  the  criminal  laws  of  the  United 
       States  or  of  any  State,  or  that  would  be  a  criminal 
       violation  if  committed  within  the  jurisdiction  of  the 
       United States or of any State; 




                                       8 
       (B) appear to be intended‐‐ 

         (i) to intimidate or coerce a civilian population; 

         (ii) to  influence  the  policy  of  a  government  by 
         intimidation or coercion; or 

         (iii) to  affect  the  conduct  of  a  government  by  mass 
         destruction, assassination, or kidnapping; and 

       (C) occur primarily outside the territorial jurisdiction of 
       the  United  States,  or  transcend  national  boundaries  in 
       terms of the means by which they are accomplished, the 
       persons they appear intended to intimidate or coerce, or 
       the  locale  in  which  their  perpetrators  operate  or  seek 
       asylum. 

Id. § 2331(1).   

     Initially,  the  ATA  afforded  civil  relief  only  against  the 
principals  perpetrating  acts  of  international  terrorism.    It  provided 
no civil action against secondary actors who, while not committing 
international terrorist acts themselves, facilitated such acts by others.   
See Rothstein v. UBS AG, 708 F.3d 82, 97 (2d Cir. 2013) (holding that 
ATA’s “statutory silence on the subject of secondary liability means 
there is none”); accord In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 
118,  123–24  (2d  Cir.  2013).    On  September  28,  2016,  however, 
Congress enacted JASTA, which expands ATA civil liability to reach 
“any  person  who  aids  and  abets,  by  knowingly  providing 
substantial  assistance  [to],  or  who  conspires  with  the  person  who 
committed  such  an  act  of  international  terrorism.”    18  U.S.C. 
§ 2333(d)(2).    JASTA  expressly  states  that  such  secondary  liability 




                                      9 
claims are not temporally limited to terrorist acts occurring after that 
statute’s  enactment.    Rather,  aiding  and  abetting  and  conspiracy 
claims  can  be  asserted  “as  of  the  date  on  which  such  act  of 
international terrorism was committed, planned, or authorized.”  Id.  
An  accompanying  statutory  note  further  states  that  JASTA’s 
amendment to the ATA applies to any civil action, “(1) pending on, 
or  commenced  after  the  date”  of  JASTA’s  enactment;  and 
“(2) arising out of an injury . . . on or after September 11, 2001.”  Id. 
at Statutory Note (Effective and Applicability Provisions).   

      Plaintiffs  commenced  their  ATA  actions  against  Arab  Bank  in 
July  2004,  i.e.,  before  JASTA’s  enactment.    Accordingly,  so  much  of 
their claim as charged Arab Bank as an aider and abettor of Hamas 
acts  of  terrorism  was  dismissed.    Nevertheless,  plaintiffs  pursued 
their claim on a theory that the bank’s provision of financial services 
to  Hamas,  its  leaders,  operatives,  and  affiliated  charities  itself 
constituted an act of international terrorism.  In support, they relied 
on 18 U.S.C. § 2339B, which makes it a felony knowingly to provide 
material  support  to  a  designated  foreign  terrorist  organization  and 
recognizes the provision of financial services to such an organization 
as a form of material support, see id. § 2339A(b)(1), B(g)(4).5    



      5     Soon  after  these  actions  were  filed,  the  Office  of  the  Comptroller  of  the 
Currency  and  the  Financial  Crimes  Enforcement  Network  investigated  Arab 
Bank’s  New  York  branch  for  alleged  failures  to  monitor  or  report  suspected 
terror  financing,  resulting  in  a  $24  million  fine  and  the  cessation  of  U.S.‐dollar 
clearing by the bank.   




                                                10 
II.   Procedural History 

      A. Discovery Sanction 

      Ensuing  discovery  was  protracted  in  part  by  Arab  Bank’s  
refusal to produce certain requested account records and documents 
on  grounds  that  such  production  would  require  it  to  violate  the 
bank‐secrecy laws of other countries, including Lebanon and Egypt.6  
This  prompted  supervising  Magistrate  Judge  Viktor  V.  Pohorelsky, 
in 2009, to recommend a permissive inference sanction against Arab 
Bank  that  would  allow  a  jury  to  infer  that  the  bank  had  provided 
financial  services  to  terrorists  between  1994  and  2004,  and  that 
would  preclude  the  bank  from  offering  into  evidence  any 
documents  that  the  bank  had  withheld  on  bank‐secrecy  law 
grounds.   

      Over  Arab  Bank’s  objection,  District  Judge  Nina  Gershon,  to 
whom  the  case  was  then  assigned,  adopted  the  sanction 
recommendation,  approving  a  further  jury  inference  that  Arab 
Bank’s  provision  of  services  to  terrorists  was  knowing,  and 
prohibiting  the  bank  from  making  any  argument  or  offering  any 
evidence  of  mens  rea  that  might  be  contained  in  the  withheld 
documents.    This  court  declined  to  conduct  either  collateral  or 
mandamus review of the sanction order, see Linde v. Arab Bank, PLC, 



        The  bank’s  efforts  to  secure  waivers  of  its  bank  secrecy  obligations  from 
      6

such countries proved unsuccessful.   




                                            11 
706 F.3d 92 (2d Cir. 2013), after which the Supreme Court denied a 
writ of certiorari, see Arab Bank, PLC v. Linde, 134 S. Ct. 2869 (2014).7  

      In  July  2013,  the  case  was  reassigned  to  Judge  Cogan,  who 
declined  to  reconsider  Judge  Gershon’s  sanction  order  and  who 
ruled  that  Arab  Bank  would  not  be  permitted  to  offer  evidence  or 
arguments  as  to  which  it  had  failed  to  produce  account  records, 
specifically,  evidence  that  it  had  adhered  generally  to  counter‐
terrorism  financing  standards  or  that  it  ultimately  had  closed  the 
accounts of designated terrorists.   

      B. Trial 

      Prior  to  trial,  Arab  Bank  moved  for  summary  judgment, 
arguing, inter alia, that the ATA required proof of but‐for causation, 
which  plaintiffs  could  not  provide.    The  district  court  denied  the 
motion,  concluding  that  the ATA  required  proof  only  of  proximate 
causation for which the evidence was not insufficient as a matter of 
law.   

      In the ensuing six‐week trial, which began on August 14, 2014, 
evidence  showed  that  Arab  Bank  is  a  major  international  financial 
institution  headquartered  in  Jordan  and  with  branches  throughout 
the  world,  including  in  New  York,  London,  Dubai,  Singapore, 


      7  In  responding  to  a  Supreme  Court  request  for  his  views,  the  Solicitor 
General faulted the district court’s sanction order but opined that the matter was 
not  properly  reviewed  on  a  mandamus  petition.    The  Solicitor  General  has  not 
sought to be heard on this appeal.  




                                           12 
Geneva,  Paris,  Frankfurt,  Sydney,  and  Bahrain.    The  evidence 
further  showed  that,  during  the  Second  Intifada,  Arab  Bank  held 
accounts, or processed wire transfers, for known Hamas leaders and 
operatives.   

     For  example,  plaintiffs  adduced  evidence  that  Arab  Bank 
executed  wire  transfers  for  Osama  Hamdan,  a  senior  Hamas 
spokesman,  who  held  an  account  at  the  bank’s  Lebanon  branch.8  
Evidence  also  showed  Arab  Bank’s  execution  of  wire  transfers  for 
Ismail  Abd  Al  Salam  Haniyeh,  who  operated  at  various  times  as 
Hamas’s “prime minister” and head of its political branches.  Special 
App’x 179.  It did the same for Sheik Ahmed Yassin, a founder and 
spiritual  leader  of  Hamas,  and  his  wife.    Bank  employees admitted 
their awareness of these persons’ affiliation with Hamas.  Moreover, 
in response to interrogatories, Arab Bank admitted that, during the 
period  relevant  to  this  action,  it  processed  282  fund  transfers, 
totaling  $2,563,275,  for  relevant  foreign  terrorist  entities  and 
individuals. 

     Trial  evidence  also  showed  that  in  the  same  general  period 
Arab  Bank  processed  transfers  totaling  approximately  $32,000,000 
on behalf of purported charities known to funnel money to Hamas, 
including the Al Salah Islamic Society, the Nablus Zakat Committee, 
the Al‐Tadamun Islamic Charitable Society, the Union of Good, and 

     8 A more detailed discussion of the evidence supporting the jury’s liability 
verdict can be found in the district court’s thorough post‐trial opinion.  See Linde 
v. Arab Bank, PLC, 97 F. Supp. 3d at 299–310.   




                                        13 
subsidiary  organizations  such  as  the  Saudi  Committee.    Such 
charities  used  funds  to  disseminate  Hamas  propaganda;  support 
Hamas‐affiliated  terrorists;  and  make  payments  to  the  families  of 
Hamas  suicide  bombers,  prisoners,  and  operatives.    Some  bank 
transfers  were  explicitly  identified  as  payments  for  suicide 
bombings.    See  Linde  v.  Arab  Bank,  PLC,  97  F.  Supp.  3d  at  304–05 
(citing  letter  to  bank  from  Saudi  Committee  appending  “lists  of 
payments  to  the  families  of  deceased  individuals,  whose  cause  of 
death”  was  “martyrdom  operations,”  as  well  as  reference  to 
payment  for  “family  of  the  martyr  Ibrahim  Abdul  Karim  Bani 
Awdah”).   

     At the close of trial, Arab Bank requested that the district court 
instruct  the  jury  on  (1)  the  particular  requirements  of  an  “act  of 
international  terrorism”  under  the  ATA,  see  18  U.S.C.  §  2333(a),  as 
specified in id. § 2331(1); and (2) the need for plaintiffs to prove but‐
for  causation.    In  denying  the  first  request,  the  district  court 
concluded  that  the  knowing  provision  of  financial  services  to 
terrorists  in  violation  of  the  material‐support  statute,  id.  § 2339B,  is 
inherently “an act of international terrorism,” Joint App’x 7068, or at 
least  an  alternative  means  of  proving  the  ATA’s  international‐
terrorism  requirement,  see  infra  at  n.9  (quoting  jury  charge).    The 
district court also reiterated its earlier rejection of a but‐for causation 
requirement, and, accordingly, charged only on proximate cause.  

     On September 22, 2014, the second day of deliberations, the jury 
found Arab Bank liable under the ATA for the three terrorist attacks 
supporting plaintiffs’ claims, among other attacks not here at issue.     




                                       14 
     C. Post‐Trial Proceedings 

     Arab  Bank  reiterated  its  jury‐instruction  and  sanction 
challenges  in  unsuccessfully  moving  for  a  new  trial,  judgment 
notwithstanding  the  verdict,  or  certification  of  an  interlocutory 
appeal.    See  Fed.  R.  Civ.  P.  50,  59;  28  U.S.C.  §  1292(b).    The  district 
court  proceeded  to  schedule  a  bellwether‐damages  trial  for  August 
2015.  At the parties’ request, that trial was adjourned to May 2016 to 
permit settlement discussions.    

     On  May  24,  2016,  the  parties  agreed  to,  and  the  district  court 
entered, a judgment in the total amount of $100,000,000, which was 
designated  final  under  Fed.  R.  Civ.  P.  54(b).    Arab  Bank  timely 
appealed.  Meanwhile, the parties executed a confidential settlement 
agreement providing for the bellwether plaintiffs to be paid various 
total monetary amounts depending on whether the appeal resulted 
in affirmance, reversal, or vacatur of the judgment, but with no new 
trial to follow vacatur, and no further review of the judgment in any 
event.   

                                 DISCUSSION 

I.   Jurisdiction 

     Preliminary to discussing the merits of Arab Bank’s appeal, we 
consider how, if at all, the parties’ settlement agreement affects our 
jurisdiction.  Although no party challenges that jurisdiction, we have 
an  “independent  obligation”  to  determine  its  existence.    In  re  TPG 
Troy,  LLC,  793  F.3d  228,  232  (2d  Cir.  2015).    For  the  reasons  stated 




                                         15 
herein,  we  conclude  that  we  possess  both  statutory  and 
constitutional authority to decide this appeal.  

     A. Statutory Authority 

     We  first  address  the  statutory  basis  for  our  jurisdiction,  as  its 
absence  would  obviate  the  need  to  determine  whether  the  exercise 
of  jurisdiction  would  be  constitutional.    See  Microsoft  Corp.  v.  Baker, 
137  S.  Ct.  1702,  1712  (2017)  (declining  to  reach  constitutional 
jurisdictional  inquiry  where  no  statutory  basis  for  appellate 
jurisdiction existed).   

     Title 28 U.S.C. § 1291 affords federal courts “jurisdiction to hear 
timely appeals from final judgments or from partial final judgments 
entered pursuant to Fed. R. Civ. P. 54(b).”  Petrello v. White, 533 F.3d 
110, 113 (2d Cir. 2008).  Rule 54(b) authorizes a district court to enter 
partial final judgment “when three requirements have been satisfied: 
(1) there are multiple claims or parties, (2) at least one claim or the 
rights  and  liabilities  of  at  least  one  party  has  been  finally 
determined,  and  (3)  the  court  makes  an  ‘express[]  determin[ation] 
that there is no just reason for delay’” of entry of final judgment as 
to  fewer  than  all  of  the  claims  or  parties  involved  in  the  action.  
Acumen  Re  Mgmt.  Corp.  v.  Gen.  Sec.  Nat’l  Ins.  Co.,  769  F.3d  135,  140 
(2d Cir. 2014) (alterations in original) (quoting Fed. R. Civ. P. 54(b)).  
As relevant here, Rule 54(b) authorizes entry of judgment in favor of 
a plaintiff’s damages claims only where there has been a finding of 
liability and the court has “fixed the damages.”  Western Geophysical 
Co.  of  Am.  v.  Bolt  Assocs.,  Inc.,  463  F.2d  101,  102  (2d  Cir.  1972).    A 




                                         16 
grant of “partial summary judgment limited to the issue of liability, 
which  reserves  the  issue  of  damages  and  other  relief  is  not  ‘final’ 
within  the  meaning  of  28  U.S.C.  §  1291,”  and,  therefore,  “not 
certifiable pursuant to Rule 54(b),” Acha v. Beame, 570 F.2d 57, 62 (2d 
Cir. 1978) (citing Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737 (1976)); 
accord Mead v. Reliastar Life Ins. Co., 768 F.3d 102, 110 (2d Cir. 2014).   

     Here,  the  district  court  expressly  declined  to  certify  an 
interlocutory appeal from a non‐final order reflecting only the jury’s 
liability verdict.  See 28 U.S.C. § 1292(b) (authorizing district court to 
certify  otherwise  unappealable  order  that  involves  “controlling 
question of law as to which there is substantial ground for difference 
of  opinion”  and  resolution  of  which  “may  materially  advance  the 
ultimate  termination  of  the  litigation”).    Only  after  the  parties 
stipulated  to  a  total  $100,000,000  damages  award  did  the  district 
court  enter  judgment  “fix[ing]  the  damages”  in  that  meaningful 
amount.  Western Geophysical Co. of Am. v. Bolt Assocs., Inc., 463 F.2d 
at  102.    The  entry  of  that  partial  final  judgment  under  Rule  54(b) 
confers on us the statutory authority to decide this appeal.   

     The finality of that judgment is evident from the fact that, if this 
court  were  to  affirm,  the  bellwether  plaintiffs  would  be  entitled  to 
the $100,000,000 damages identified in the judgment and could sue 
for  enforcement.    Arab  Bank’s  obligations  under  the  settlement 
agreement  to  pay  different  amounts,  depending  on  the  outcome  of 
this appeal, would have to be enforced in a contract action.  See, e.g., 
Hendrickson  v.  United  States,  791  F.3d  354,  358  (2d  Cir.  2015) 
(explaining  that  motion  to  enforce  settlement  agreement  is 




                                     17 
“fundamentally  a  claim  for  breach  of  a  contract”).    But  that 
agreement  does  not  affect  the  $100,000,000  judgment.    Indeed,  the 
agreement  states  that,  in  the  event  of  affirmance,  the  $100,000,000 
final  judgment  is  subsumed  within  its  stated  obligation  to  pay  the 
bellwether plaintiffs a still higher amount.    

     In  short,  this  is  not  a  case  in  which  the  $100,000,000  damages 
award  identified  in  the  Rule  54(b)  judgment  is  merely  illusory, 
securing  access  only  to  our  opinion  on  liability  while  retaining  the 
option  to  litigate  damages  anew  on  remand.    See  Rabbi  Jacob  Joseph 
Sch.  v.  Province  of  Mendoza,  425  F.3d  207,  210–11  (2d  Cir.  2005) 
(holding  that  parties  may  not  engage  in  “end‐run  around  the  final 
judgment rule” by appealing voluntary dismissal without prejudice 
(internal quotation marks omitted)); see also Microsoft Corp. v. Baker, 
137  S.  Ct.  at  1712,  1715  (reaching  same  conclusion  where  parties 
voluntarily  dismissed  action  with  prejudice  but  reserved  right  to 
“revive” claims on reversal).  Rather, plaintiffs will be entitled to no 
less  than  $100,000,000  if  we  affirm  the  challenged  judgment.    The 
parties’  provision  for  plaintiffs  to  recover  different,  even  greater, 
amounts depending on the outcome of this appeal thus bears not so 
much  on  the  statutory  requirement  of  finality  as  on  the 
constitutional requirement of adversity, which we next address.   

     B. Constitutional Authority 

     Article  III’s  limitation  of  federal  court  jurisdiction  to  “Cases” 
and “Controversies,” U.S. Const. art. III, § 2, has been interpreted to 
require that an “actual controversy” between the parties “be extant 




                                     18 
at all stages of review, not merely at the time the complaint is filed,” 
Campbell‐Ewald  Co.  v.  Gomez,  136  S.  Ct.  663,  669  (2016)  (internal 
quotation marks omitted); see ABC, Inc. v. Stewart, 360 F.3d 90, 97 (2d 
Cir.  2004)  (holding  that  where  intervening  circumstance  deprives  
plaintiff of personal stake in outcome of lawsuit at any point during  
litigation,  action  can  no  longer  proceed).    Ordinarily,  a  case  is 
mooted by settlement, as the “losing party has voluntarily forfeited 
his legal remedy by the ordinary processes of appeal or certiorari.”  
LaForest v. Honeywell, Int’l Inc., 569 F.3d 69, 73 (2d Cir. 2009) (internal 
quotation  marks  omitted).    Although  the  losing  party  may  seek  to 
appeal  so  much  of  a  consent  judgment  as  to  which  he  “expressly 
preserved”  an  objection,  our  jurisdiction  over  the  dispute  remains 
limited  by  the  case‐or‐controversy  requirement,  and  “may  not  be 
cured by consent of the parties.”  Id. at 74 (internal quotation marks 
omitted). 

     Applying  these  principles  here,  we  conclude  that  we  possess 
constitutional  authority  to  address  this  appeal  because  the  parties 
continue  to  dispute  the  legal  basis  for  the  jury’s  liability 
determination  and  retain  a  significant  financial  stake  in  this  appeal 
regardless  of  its  outcome  as  reflected  in  the  considerable  variances 
in  recovery  provided  in  the  parties’  settlement  agreement.    Under 
similar  circumstances,  the  Supreme  Court  has  concluded  that  an 
agreement  “liquidat[ing]”  the  damages  to  which  a  party  is  entitled 
based  upon  the  decision  to  grant  or  deny  certiorari,  affirm,  or 
reverse,  precluded  a  mootness  determination  because  the 
respondents’  “continued  active  pursuit  of  monetary  relief,” 




                                     19 
demonstrated  a  “definite  and  concrete  [case],  touching  the  legal 
relations  of  parties  having  adverse  legal  interests.”    Havens  Realty 
Corp.  v.  Coleman,  455  U.S.  363,  371  (1982)  (internal  quotation  marks 
omitted);  see  Nixon  v.  Fitzgerald,  457  U.S.  731,  744  (1982)  (same, 
where  agreement  entered  after  certiorari  petition  left  parties  with 
“considerable financial stake” in resolution of issue on appeal).  Our 
sister  circuits  are  in  accord  on  the  effects  of  similar  high‐low 
settlement agreements.  See In re Odes Ho Kim, 748 F.3d 647, 652 (5th 
Cir. 2014) (holding dispute not moot where value of promissory note 
would be “adjusted” based on resolution of appeal); United States ex 
rel. Roby v. Boeing Co., 302 F.3d 637, 641 (6th Cir. 2002) (same, where 
parties settled $25 million of disputed value, but agreed to payment 
of additional $15 million contingent upon outcome of appeal); Keefe 
v.  Prudential  Prop.  &  Cas.  Ins.  Co.,  203  F.3d  218,  224  (3d  Cir.  2000) 
(same,  where  parties  remained  “truly  adverse  with  respect  to  the 
critical legal issue that they ask us to resolve” and review of private 
settlement  agreement  demonstrated  “significant  stake  in  the 
outcome”).    We  identify  no  material  difference  between  those 
settlements and the parties’ agreement here. 

     In  so  ruling,  we  distinguish  this  case  from  those  in  which 
parties, having settled a disputed legal issue, retain only a minimal 
stake  in  the  litigation,  and  proceed  on  appeal  solely  as  a  means  of 
“gambling.”    For  example,  in  Gator.com  Corp.  v.  L.L.  Bean,  Inc.,  398 
F.3d 1125, 1132 (9th Cir. 2005), the creator of online pop‐up discount 
advertisements appealed from the dismissal on personal jurisdiction 
grounds of its complaint, which sought a declaratory judgment that 




                                       20 
the  presentation  of  pop‐up  advertising  on  L.L.  Bean’s  website  did 
not infringe, dilute, or interfere with L.L. Bean’s trademark.  See id. 
at  1127–28.    The  Ninth  Circuit  concluded  that  the  appeal  was 
mooted by Gator.com’s agreement permanently to discontinue such 
advertisements  on  the  website,  notwithstanding  Gator.com’s 
agreement  to  pay  $10,000  if  the  dismissal  was  affirmed.    See  id.  at 
1131–32.    The  court  reasoned  that  the  parties  had  settled  the  issues 
presented in the district court—personal jurisdiction and entitlement 
to  declaratory  relief—and  appealed  solely  to  bet  on  the  circuit 
court’s views on the settled matters.  See id. at 1132.  

     That is not this case.  Arab Bank actively disputes liability, and 
we  are  satisfied,  upon  review  of  the  settlement  agreement,  that  the 
contingent  monetary  obligations  presented  therein  represent  the 
parties’  efforts  reasonably  to  estimate  the  plaintiffs’  ability 
ultimately  to  procure  the  “relief  upon  which  this  suit  was  initially 
premised”  (as  well  as  the  value  of  avoiding  retrial  or  further 
review),  not  a  mere  “side  bet”  as  to  our  views  on  a  settled  matter.  
Id.; see Allflex USA, Inc. v. Avid Identification Sys., Inc., 704 F.3d 1362, 
1367–68  (Fed.  Cir.  2013)  (contrasting  agreement  providing  for 
“rebate”  of  less  than  1%  of  settlement’s  value  for  prevailing  on 
appeal with agreement providing “reasonable estimate” of value of 
disputed issues).   

      Accordingly, because we are satisfied as to both our statutory 
and constitutional authority to adjudicate this appeal, we proceed to 
the merits of Arab Bank’s challenges. 




                                       21 
II.   The Error in Charging the “Act of International Terrorism” 
      Element of an ATA Claim 

      We review an urged charging error de novo, but we will vacate 
judgment and order a new trial only where (1) the charge “misleads 
the  jury  as  to  the  correct  legal  standard  or  does  not  adequately 
inform  the  jury  on  the  law,”  and  (2)  that  error  was  “prejudicial  in 
light of the charge as a whole.”  Sheng v. M&T Bank Corp., 848 F.3d 
78, 86 (2d Cir. 2017) (internal quotation marks omitted).  Despite the 
obvious  care  and  attention  given  by  the  district  court  to  the  many 
challenges  presented  by  this  case,  we  are  obliged  to  identify 
charging  error  in  its  instruction  on  the  ATA’s  “act  of  international 
terrorism” element and to order vacatur and remand. 

      The  ATA  affords  a  civil  remedy  to  persons  injured  “by  reason 
of an act of international terrorism.”  18 U.S.C. § 2333(a).  The district 
court charged the jury that, as a matter of law, proof that Arab Bank 
had violated 18 U.S.C. § 2339B—which criminalizes the provision of 
material  support  to  a  designated  foreign  terrorist  organization—
necessarily proved the bank’s commission of an act of international 
terrorism.9  This was error.    



       The district court charged as follows: 
      9



      Plaintiffs  must  also  prove  that  the  defendant  committed  an  act  of 
      international  terrorism.    Plaintiffs  allege  that  the  defendant 
      committed  an  act  of  international  terrorism  by  violating  18  U.S.C., 
      that is, United States Code, Section 2339B. 




                                           22 
     As  we  have  already  observed,  “international  terrorism”  is 
statutorily  defined  in  18  U.S.C.  §  2331(1).    See  supra  at  Point  I 
(quoting  statute).    That  text  states  that  for  an  act  to  constitute 
“international  terrorism,”  it  must  violate  federal  or  state  law  if 
committed  within  this  country.    See  18  U.S.C.  §  2331(1)(A).    The 
provision of material support to a designated terrorist organization 
in violation of § 2339B can certainly satisfy that part of the statutory 
definition.    But,  to  qualify  as  international  terrorism,  a  defendant’s 
act  must  also  involve  violence  or  endanger  human  life.  See  id. 
§ 2331(1)(A).    Further,  the  act  must  appear  to  be  intended  to 
intimidate or coerce a civilian population or to influence or affect a 
government.    See  id.  §  2331(1)(B).    And  it  must  have  occurred 
primarily  outside  the  territorial  jurisdiction  of  the  United  States  or 
transcend national boundaries.  See id. § 2331(1)(C); Licci ex rel. Licci 
v.  Lebanese  Canadian  Bank,  SAL,  673  F.3d  50,  68  (2d  Cir.  2012) 
(identifying  as  “separate  requirements”  of  §  2331(1)  definition  of 
international  terrorism  that  act  at  issue  (1)  involve  violence  or 
endanger  human  life;  (2)  violate  federal  or  state  criminal  law  if 
committed in the United States; (3) appear intended to intimidate or 

     A  violation  of  18  U.S.C.  §  2339B  is  itself  an  act  of  international 
     terrorism.    Therefore,  I  instruct  you  as  a  matter  of  law,  if  you  find 
     the plaintiffs have proved by a preponderance of the evidence, that 
     the defendant violated section 2339B of Title 18, you must find that 
     plaintiffs  have  proved  that  defendant  committed  an  act  of 
     international terrorism. 

Special App’x 146.    

        




                                             23 
coerce  civilian  population,  influence  government  policy,  or  affect 
government  conduct  by  specified  means;  and  (4)  occur  primarily 
outside the United States or transcend national boundaries).   

     We  recognize  that  the  ATA’s  legislative  history  references 
Congress’s  intent  to  authorize  the  “imposition  of  liability  at  any 
point  along  the  causal  chain  of  terrorism,”  including  by 
“interrupt[ing]  or  at  least  imperil[ing]  the  flow  of  money”  to 
terrorist groups.  S. Rep. No. 102‐342, at 22 (1992); see In re Terrorist 
Attacks  on  Sept.  11,  2001,  714  F.3d  at  125  (quoting  same).  
Nevertheless, legislative history cannot alter plain text that, as here, 
expressly  defines  the  acts  giving  rise  to  liability.    See  Connecticut 
Nat’l  Bank  v.  Germain,  503  U.S.  249,  253–54  (1992)  (“We  have  stated 
time and again that courts must presume that a legislature says in a 
statute  what  it  means  and  means  in  a  statute  what  it  says  there.”); 
accord  Whitfield  v.  United  States,  543  U.S.  209,  215–16  (2005);  United 
States v. Marcus, 628 F.3d 36, 44 (2d Cir. 2010).  Thus, the court was 
required  to  charge,  and  the  jury  obliged  to  find  proved,  the 
definitional  requirements  of  §  2331(1)  to  find  Arab  Bank  liable  as  a 
principal under § 2333(a).   

     To be sure, conduct that violates a material support statute can 
also  satisfy  the  §  2331(1)  definitional  requirements  of  international 
terrorism  in  some  circumstances.    Most  obviously,  a  person  who 
voluntarily acts as a suicide bomber for Hamas in Israel can thereby 
provide  material  support  to  that  terrorist  organization  while  also 
committing  an  act  of  terrorism  himself.    The  suicide  bombing  is 
unquestionably a violent act whose apparent intent is to intimidate 




                                      24 
civilians or to influence governments.  But the provision of material 
support to a terrorist organization does not invariably equate to an 
act  of  international  terrorism.    Specifically,  and  as  relevant  here, 
providing  financial  services  to  a  known  terrorist  organization  may 
afford  material  support  to  the  organization  even  if  the  services  do 
not  involve  violence  or  endanger  life  and  do  not  manifest  the 
apparent intent required by § 2331(1)(B). 

     Thus,  it  was  incorrect  to  instruct  the  jury  that  a  finding  that 
Arab  Bank  provided  material  support  to  Hamas  in  violation  of 
§ 2339(B)  was alone  sufficient  to  prove the  bank’s  own  commission 
of  an  act  of  international  terrorism  under  §  2333(a).    To  make  that 
finding, the jury needed to be instructed on and to find proved all of 
§  2331(1)’s  definitional  requirements  for  an  act  of  international 
terrorism,  including  those  pertaining  to  violence  or  danger and  the 
apparent intent to intimidate or influence.       

     Boim v. Holy Land Foundation for Relief and Development, 549 F.3d 
685  (7th  Cir.    2008)  (en  banc),  relied  on  by  plaintiffs,  is  not  to  the 
contrary.    In  Boim,  the  issue  was  not  whether  material  support  for 
terrorism  invariably  equates  to  an  act  of  international  terrorism.  
Rather, the issue was whether a jury could find defendants who had 
donated  money  to  Hamas  and  Hamas‐affiliated  charities,  knowing 
that  Hamas  used  such  money  to  finance  the  killing  of  Israeli  Jews, 
some of whom were American citizens, liable under the ATA for the 
1994 Hamas murder in Israel of an American teenager.  See id. at 690.  
The  Boim  defendants  argued  that  such  financial  donations,  as  a 
matter  of  law,  could  not  be  found  to  be  an  act  of  international 




                                        25 
terrorism subject to ATA liability.  The Seventh Circuit rejected that 
argument,  but  not  by  holding  that  material  support  of  terrorism  is 
always  an  act  of  international  terrorism.    See  id.    Rather,  Boim 
acknowledged  that  to  succeed  on  an  ATA  claim,  a  plaintiff  had  to 
satisfy  the  definitional  requirements  of  an  act  of  international 
terrorism  by  proving  that  the  conduct  violating  a  material  support 
statute  also  involved  violence  or  endangered  human  life  and 
manifested an apparent intent to coerce or intimidate civilians or to 
influence or affect governments.  See id.   

     In  concluding  that  a  jury  could  find  defendants’  donations  to 
satisfy  these  definitional  requirements,  Boim  analogized  “[g]iving 
money  to  Hamas”  to  “giving  a  loaded  gun  to  a  child,”  explaining 
that, while neither transfer is a violent act, both are acts “dangerous 
to  human  life.”    Id.    Further,  Boim  observed  that  “donations  to 
Hamas, by augmenting Hamas’s resources, would enable Hamas to 
kill or wound, or try to kill” more people in Israel.  Id. at 694.  And 
given  such  foreseeable  consequences,  those  donations  would 
“appear to be intended to intimidate or coerce a civilian population 
or  to  affect  the  conduct  of  a  government  by  assassination,  as 
required by section 2331(1) in order to distinguish terrorist acts from 
other violent crimes . . . .”  Id. (internal quotation marks omitted).   

     We need not here decide whether we would similarly conclude 
that  a  jury  could  find  that  direct  monetary  donations  to  a  known 
terrorist organization satisfy § 2331(1)’s definitional requirements for 
an  act  of  terrorism.    See  Licci  ex  rel  Licci  v.  Lebanese  Canadian  Bank, 
SAL,  673  F.3d  at  68–69  (acknowledging  Boim  decision  without 




                                        26 
commenting  on  its  reasoning).    We  conclude  only  that  providing 
routine  financial  services  to  members  and  associates  of  terrorist 
organizations is not so akin to providing a loaded gun to a child as 
to  excuse  the  charging  error  here  and  compel  a  finding  that  as  a 
matter of law, the services were violent or life‐endangering acts that 
appeared intended to intimidate or coerce civilians or to influence or 
affect  governments.    That  conclusion  is  only  reinforced  by  our 
holding,  in  the  context  of  a  challenge  to  proof  of  the  causation 
element  of  an  ATA  claim,  that  the  mere  provision  of  “routine 
banking  services  to  organizations  and  individuals  said  to  be 
affiliated with” terrorists does not necessarily establish causation.  In 
re Terrorist Attacks on Sept. 11, 2001, 714 F.3d at 124.  To be sure, the 
ATA’s causation and terrorist act elements are distinct, and plaintiffs 
argue  that  Arab  Bank’s  financial  services  to  Hamas  should  not  be 
viewed  as  routine.    But  that  raises  questions  of  fact  for  a  jury  to 
decide.  Because we cannot conclude that a jury properly instructed 
as  to  all  definitional  requirements  of  §  2331(1)  would  have  to  find 
Arab  Bank’s  financial  services  to  constitute  acts  of  international 
terrorism supporting ATA liability, we adhere to our conclusion that 
the  identified  charging  error  requires  vacatur  and  remand.    See 
Morse/Diesel, Inc. v. Trinity Indus., Inc., 67 F.3d 435, 439 (2d Cir. 1995) 
(holding  charging  error  required  retrial  because  court  could  not 
know  what  jury  would  have  done  “had  it  received  a  correct 
instruction”);  cf.  United  States  v.  Silver,  864  F.3d  102,  119  (2d  Cir. 
2017)  (holding  instructional  error  in  criminal  trial  not  harmless 
because it was not “clear beyond a reasonable doubt that a rational 
jury  would  have  found  the  defendant  guilty  absent  the  error” 




                                       27 
  (internal  quotation  marks  omitted));  Renz  v.  Grey  Advert.,  Inc.,  135 
  F.3d  217,  224  (2d  Cir.  1997)  (identifying  instructional  error  as 
  harmless  in  civil  case  because  prevailing  party’s  evidence  was  “so 
  strong that a correct charge . . . would not have made a difference to 
  the verdict”).  

III.   The Instructional Error Was Not Harmless so as to Permit 
       Affirmance 

       Plaintiffs  offer  two  further  arguments  in  urging  us  to  affirm 
  despite  such  instructional  error.    First,  they  submit  that  the  jury’s 
  causation  determination  was  the  functional  equivalent  of  a  finding 
  that  Arab  Bank’s  actions  endangered  human  life  and  appeared 
  intended to further terrorist intimidation or coercion.  Second, they 
  maintain  that  Congress’s  post‐trial  enactment  of  JASTA  to  provide 
  for “aiding and abetting” ATA liability eliminates the need to prove 
  that  Arab  Bank’s  own  actions  involved  violence  or  danger  and 
  appeared intended to intimidate or coerce civilians or to influence or 
  affect  governments.    Neither  argument  persuades  us  that  vacatur 
  can be avoided. 

       A  charging  error  can  be  deemed  harmless  if  the  court’s 
  instructions  “amounted  to  the  functional  equivalent  of  the 
  instruction  that  should  have  been  given.”    Rasanen  v.  Doe,  723  F.3d 
  325, 335 (2d Cir. 2013) (emphasis in original).  That is not this case.  
  The  proximate  cause  instruction  given  told  the  jury  that  it  had  to 
  find that (1) Arab Bank’s “unlawful acts were a substantial factor in 
  the sequence of events . . . causing plaintiffs’ injuries,” and (2) those 




                                        28 
“injuries  were  reasonably  foreseeable  or  anticipated  as  a  natural 
consequence of such acts.”  Special App’x 150.  The instruction did 
not  require  the  jury  to  find  that  the  services  themselves  involved 
violence  or  danger  to  life  and  that  they  had  the  apparent  intent  to 
intimidate,  coerce,  influence,  or  affect  stated  in  §  2331(1)(B).  
Plaintiffs submit that we required no showing of apparent intent in 
Weiss v. National Westminster Bank PLC, 768 F.3d 202, 207 n.6 (2d Cir. 
2014).    The  argument  merits  little  discussion  because  in  Weiss  we 
addressed  the  “scienter  requirement”  of  the  predicate  material 
support violation, not the definitional requirements of the ATA.  Id. 
at  207–08.    Thus,  the  jury’s  finding  of  causation  was  not  the 
equivalent  of  a  finding  that  Arab  Bank  committed  an  act  of 
international  terrorism  as  defined  in  §  2331(1)  so  as  to  render  the 
identified charging error harmless.     

     Plaintiffs’  JASTA  argument  requires  a  somewhat  different 
analysis.    We  agree  that  plaintiffs  are  entitled  to  the  benefits  of 
JASTA’s  expansion  of  ATA  liability  to  aiders  and  abettors  on  this 
appeal.    See  Rasanen  v.  Doe,  723  F.3d  at  338  (holding  that  jury 
instructions are properly reviewed in light of law as it stands at time 
of  appeal  rather  than  at  trial).    We  further  agree  that,  under  an 
aiding  and  abetting  theory  of  ATA  liability,  plaintiffs  would  not 
have  to  prove  that  the  bank’s  own  acts  constitute  international 
terrorism  satisfying  all  the  definitional  requirements  of  §  2331(1).  
Nevertheless,  we  cannot  conclude  that  the  identified  error  in 
charging  Arab  Bank  as  a  principal  is  harmless  because,  in  the 
absence of any aiding and abetting charge here, we cannot conclude 




                                      29 
that Arab Bank’s secondary liability on that theory was proved as a 
matter of law.  See Morse/Diesel, Inc. v. Trinity Indus., Inc., 67 F.3d at 
439;  cf.  United  States  v.  Silver,  864  F.3d  at  119.    The  possibility  of 
liability  on  that  theory  would  have  to  be  pursued  at  a  retrial  on 
remand.     

     In  reaching  that  conclusion,  we  are  mindful  that  Congress,  in 
enacting  JASTA,  instructed  that  the  “proper  legal  framework  for 
how [aiding and abetting] liability should function” under the ATA 
is that identified in Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983).  
18  U.S.C.  §  2333  Statutory  Note  (Findings  and  Purpose  §  5).    In 
Halberstam,  the  District  of  Columbia  Circuit  observed  that,  in  the 
civil  context,  aiding  and  abetting  liability  requires  proof  of  three 
elements:  (1)  “the  party  whom  the  defendant  aids  must  perform  a 
wrongful  act  that  causes  an  injury,”  (2)  “the  defendant  must  be 
generally  aware  of  his  role  as  part  of  an  overall  illegal  or  tortious 
activity  at  the  time  that  he  provides  the  assistance,”  and  (3)  “the 
defendant  must  knowingly  and  substantially  assist  the  principal 
violation.”  705 F.2d at 487.  Halberstam further identified six factors 
relevant to determining “how much encouragement or assistance is 
substantial enough” to satisfy the third element: (1) the nature of the 
act  encouraged,  (2)  the  amount  of  assistance  given  by  defendant, 
(3) defendant’s  presence  or  absence  at  the  time  of  the  tort, 
(4) defendant’s  relation  to  the  principal,  (5)  defendant’s  state  of 
mind, and (6) the period of defendant’s assistance.  Id. at 483–84.   

     Because this case was tried prior to JASTA’s enactment, the jury 
was  not  instructed,  and  made  no  findings,  as  to  the  Halberstam 




                                        30 
elements  of  civil  aiding  and  abetting,  or  the  factors  relevant  to  the 
substantial  assistance  element.    We  do  not  understand  the  first 
element  to  be  in  dispute:    Hamas  operatives  carried  out  the  three 
attacks  underlying  plaintiffs’  ATA  claims,  and  those  attacks  satisfy 
all the definitional requirements of international terrorism stated in 
§ 2331(1).   From the charge given and the verdict returned, we can 
also  assume  that  the  jury  found  Arab  Bank  to  have  provided 
material  support  in  the  form  of  financial  services  to  what  it  knew 
was  a  designated  terrorist  organization.    See  Special  App’x  146–48, 
161–64.    But  aiding  and  abetting  an  act  of  international  terrorism 
requires more than the provision of material support to a designated 
terrorist  organization.    Aiding  and  abetting  requires  the  secondary 
actor  to  be  “aware”  that,  by  assisting  the  principal,  it  is  itself 
assuming  a  “role”  in  terrorist  activities.    Halberstam  v.  Welch,  705 
F.2d  at  477.    Such  awareness  may  not  require  proof  of  the  specific 
intent  demanded  for  criminal  aiding  and  abetting  culpability,  i.e., 
defendant’s intent to participate in a criminal scheme as “something 
that  he  wishes  to  bring  about  and  seek  by  his  action  to  make  it 
succeed.”    Rosemond  v.  United  States,  134  S.  Ct.  1240,  1248  (2014) 
(internal  quotation  marks  omitted).10    Nor  does  awareness  require 
proof  that  Arab  Bank  knew  of  the  specific  attacks  at  issue  when  it 
provided  financial  services  for  Hamas.    What  the  jury  did  have  to 

      10  This  is  not  to  say  that  evidence  of  intent  is  irrelevant  to  an  ATA  aiding 
and abetting claim.  Rather, evidence of the secondary actor’s intent can bear on 
his state of mind, one of the factors properly considered in deciding whether the 
defendant’s  assistance  was  sufficiently  knowing  and  substantial  to  qualify  as 
aiding and abetting.  See Halberstam v. Welch, 705 F.2d at 484.    




                                               31 
find  was  that,  in  providing  such  services,  the  bank  was  “generally 
aware”  that  it  was  thereby  playing  a  “role”  in  Hamas’s  violent  or 
life‐endangering activities.  Halberstam v. Welch, 705 F.2d at 477.  This 
is different from the mens rea required to establish material support 
in violation of 18 U.S.C. § 2339B, which requires only knowledge of 
the  organization’s  connection  to  terrorism,  not  intent  to  further  its 
terrorist  activities  or  awareness  that  one  is  playing  a  role  in  those 
activities.    See  Holder  v.  Humanitarian  Law  Project,  561  U.S.  1,  16–17 
(2010).11  

      There  is  some  record  evidence  that  might  permit  a  jury, 
properly  instructed  as  to  aiding  and  abetting,  to  infer  the  requisite 
awareness.    For  example,  certain  communications  dating  from  as 
early as 2001, i.e., before the attacks here at issue, could have alerted 
the  bank  that  the  transfers  being  requested  therein  were  payments 
for suicide bombings.  See Linde v. Arab Bank, PLC, 97 F. Supp. 3d at 
304.  But we cannot conclude that such evidence, as a matter of law, 
compels a finding that the bank was aware that by processing future 
transfers  it  was  playing  a  role  in  violent  or  life‐endangering  acts 
whose  apparent  intent  was  to  intimidate  or  coerce  civilians  or  to 
affect a government.  Thus, we are obliged to vacate and remand for 

        Other material support statutes require proof of different mens rea.  See 18 
      11

U.S.C. § 2339A (requiring proof of knowledge or intent that material support be 
used in preparation for or in carrying out specified crimes); id. § 2339C (requiring 
proof  of  unlawful  and  willful  collection  or  provision  of  funds  with  knowledge 
funds to be used, at least in part, to carry out terrorist activities).  Neither of these 
statutes  was  charged to the  jury here  and, thus, we consider harmlessness only 
by reference to § 2339B.   




                                           32 
a jury to decide that question.  See Catanzaro v. Weiden, 140 F.3d 91, 
95 (2d Cir. 1998) (noting that “traditionally a jury resolves questions 
about  a  tortfeasor’s  state  of  mind”);  Harrison  v.  Mo.  Pac.  R.  Co.,  372 
U.S.  248,  249  (1963)  (holding  trial  court  “improperly  invaded  the 
function  and  province  of  the  jury”  in  resolving,  as  a  matter  of  law, 
question of whether defendant possessed requisite knowledge).    

     We  reach  the  same  conclusion  as  to  the  substantial  assistance 
element  of  aiding  and  abetting.    As  already  noted,  Halberstam 
explains  that  whether  a  defendant’s  assistance  is  “substantial 
enough” to constitute aiding and abetting requires consideration of 
multiple factors: (1) the nature of the act encouraged, (2) the amount 
of  assistance  given  by  defendant,  (3)  defendant’s  presence  or 
absence  at  the  time  of  the  tort,  (4)  defendant’s  relation  to  the 
principal,  (5)  defendant’s  state  of  mind,  and  (6)  the  period  of 
defendant’s assistance.  705 F.2d at 484–85.  Disputed facts pertinent 
to  these  factors  and  the  weight  to  assign  such  facts  are  not  matters 
that  can  be  determined  as  a  matter  of  law  from  the  record  in  this 
case.    See  United  States  v.  Norman,  776  F.3d  67,  79  (2d  Cir.  2015) 
(“[T]he weight [evidence] is to be accorded is a matter for argument 
to the factfinder, not a ground for reversal on appeal.”); Catanzaro v. 
Weiden, 140 F.3d at 95.  Thus, even if a properly charged jury could 
conclude  that  Arab  Bank’s  financial  services  provided  substantial 
assistance  to  Hamas’s  murderous  activities  so  as  to  support  aiding 
and  abetting  liability,  we  cannot  conclude  that  such  a  finding  is 
compelled as a matter of law, thereby avoiding the need for vacatur 
and remand.   




                                       33 
     Nor  is  a  different  conclusion  warranted  because  the  jury,  in 
finding causation, was instructed that it had to find that Arab Bank’s 
provision  of  financial  services  to  Hamas  was  a  “substantial  and 
identifiable cause of the injury that plaintiffs claim.”  Special App’x 
150.  Even if we assume arguendo the correctness of this instruction—
which Arab Bank challenges, see infra at Point IV—the substantiality 
inquiry for causation is not identical to the substantiality inquiry for 
aiding and abetting.  Causation focuses on the relationship between 
an alleged act of international terrorism and a plaintiff’s injury.  See 
Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 268 (1992) (explaining 
that,  at  common  law,  proximate  causation  demands  “some  direct 
relation  between  the  injury  asserted  and  the  injurious  conduct 
alleged”).    By  contrast,  aiding  and  abetting  focuses  on  the 
relationship  between  the  act  of  international  terrorism  and  the 
secondary  actor’s  alleged  supportive  conduct.    See  Halberstam  v. 
Welch, 705 F.2d at 488 (explaining that aiding and abetting requires 
proof  that  defendant  “knowingly  and  substantially  assist  the 
principal  violation”).    While  some  evidence  may  bear  on  both 
questions,  because  the  inquiries  are  thus  different,  we  are  not 
persuaded that the jury’s causation finding means it would have to 
have found aiding and abetting liability if properly charged on that 
theory.    That  conclusion  is  only  reinforced  by  the  fact  that  the 
causation  finding  at  trial  rested  on  a  predicate  finding  that  Arab 
Bank  had  itself  committed  an  act  of  international  terrorism,  which, 
as we have already explained supra at Point III, cannot stand because 
it is based on instructional error.  




                                    34 
      In  sum,  because  at  trial,  on  a  theory  that  Arab  Bank  had  itself 
 committed  an  act  of  international  terrorism  injuring  plaintiffs,  the 
 jury  was  incorrectly  instructed  as  to  the  statutory  requirements  of 
 such  an  act,  its  verdict  finding  Arab  Bank  liable  under  the  ATA 
 cannot stand.  The error was not rendered harmless by either (1) the 
 jury’s  causation  finding,  which  did  not  require  consideration  of  all 
 elements  of  an  act  of  international  terrorism;  or  (2)  JASTA’s 
 amendment  of  the  ATA  to  authorize  aiding  and  abetting  liability 
 because,  even  if  the  record  would  permit  a  jury  finding  of  aiding 
 and abetting, in the absence of any aiding and abetting instruction or 
 finding, we cannot conclude that secondary liability is compelled as 
 a  matter  of  law.    Accordingly,  we  vacate  the  challenged  judgment 
 and remand the case to the district court. 

IV.   Sufficiency Challenge to Causation Finding 

      Arab  Bank  argues  that,  rather  than  vacate  and  remand,  we 
 should  reverse  the  challenged  judgment  because  the  trial  evidence 
 was  legally  insufficient  to  prove  causation  under  either  the 
 proximate  cause  standard  charged  to  the  jury  or  the  but‐for 
 causation  standard  that  (the  bank  contends)  should  have  been 
 charged.  The argument merits little discussion in light of JASTA.  

      The  bank’s  causation  challenge  is  based  on  plaintiffs’  trial 
 theory  that  Arab  Bank  had  itself  committed  an  act  of  international 
 terrorism  by  providing  material  support  to  Hamas  in  the  form  of 
 financial services, which support was a proximate cause of plaintiffs’ 
 injuries.    We  need  not  decide  whether  the  facts  here  can  support 




                                       35 
such  a  finding  despite  In  re  Terrorist  Attacks  on  Sept.  11,  2001,  714 
F.3d at 124 (holding that mere provision of routine banking services 
to  terrorists  does  not  necessarily  support  causation).    After  JASTA, 
plaintiffs are not limited to proving their ATA claim on a theory of 
Arab  Bank’s  primary  liability.    They  can  now  urge  Arab  Bank’s 
liability  on  the  alternative  theory  that  it  aided  and  abetted  acts  of 
terrorism  by  others,  which  acts  caused  plaintiffs’  injuries.    See  18 
U.S.C.  §  2333(d)(2),  Statutory  Note  (Effective  and  Applicability 
Provisions).    Arab  Bank  does  not—and  cannot—dispute  the 
sufficiency  of  the  evidence  to  prove  that  the  Hamas  terrorists  who 
committed  the  three  attacks  at  issue  caused  plaintiffs’  injuries, 
whether  as  a  matter  of  proximate  or  but‐for  causation.    Thus, 
causation provides no ground for reversal. 

     Rather,  vacatur  and  remand  are  warranted  for  the  reasons 
stated  in  the  preceding  points:  (1) instructional  error  precludes 
affirming  judgment  on  a  primary  theory  of  liability  against  Arab 
Bank;  and  (2)  to  the  extent  plaintiffs  can  now  rely  on  JASTA,  Arab 
Bank’s liability as an aider and abettor cannot here be determined as 
a matter of law but must be decided by a jury on remand.        

     If  this  case  were,  in  fact,  to  be  retried  on  remand,  it  might  be 
appropriate  for  us  to  address  Arab  Bank’s  argument  as  to  the 
standard  of  causation  required  for  ATA  liability,  although,  as  we 
have  noted,  it  appears  undisputed  that,  on  a  theory  of  aiding  and 
abetting  liability,  there  can  be  no  question  that  Hamas  acts  of 
terrorism  satisfy  both  the  proximate  and  but‐for  causation 
standards.    But,  as  Arab  Bank  concedes,  once  we  vacate  the 




                                       36 
judgment  and  remand  on  any  ground  supporting  a  new  trial,  we 
need not consider its other arguments urging that relief because the 
parties’ settlement agreement specifies that there will be no retrial in 
any  event.    Rather,  vacatur  and  remand  will  result  in  a  specified 
monetary payment.  Thus, having determined that charging error on 
the  ATA’s  international  terrorism  element  warrants  vacatur  and 
remand,  we  do  not  further  consider  the  bank’s  challenges  as  to 
either the causation standard charged or the imposition of discovery 
sanctions.   

                              CONCLUSION 

     To summarize, we hold as follows: 

     1.   We have jurisdiction to hear this appeal from a partial final 
judgment entered pursuant to Fed. R. Civ. P. 54(b), and the parties’ 
settlement  agreement  providing  for  Arab  Bank  to  pay  plaintiffs 
different  amounts  depending  on  the  outcome  of  this  appeal,  does 
not  upset  the  finality  of  that  judgment  or  deprive  us  of  a  case  or 
controversy.   
     2.   To  constitute  an  act  of  international  terrorism  supporting 
civil liability under the ATA, see 18 U.S.C. § 2333(a), a jury must find 
that  the  charged  act  satisfies  the  definitional  requirements  of 
international terrorism stated in id. § 2331(1).   
     3.   In  this  ATA  action,  it  was  prejudicial  error  requiring 
vacatur  and  remand  to  charge  the  jury  that  proof  of  Arab  Bank’s 
material support to a known terrorist organization in violation of id. 
§ 2339B was by itself sufficient to prove the bank’s own commission 




                                      37 
of an act of international terrorism as a matter of law.  Conduct such 
as the provision of financial services can provide material support in 
violation  of  § 2339B  without  necessarily  (a)  involving  violence  or 
endangering human life and (b) appearing intended to intimidate or 
coerce  civilian  populations  or  to  influence  or  affect  governments, 
both  statutory  requirements  for  an  ATA  act  of  international 
terrorism, see id. § 2331(1).   
     4.   The  identified  charging  error  was  not  rendered  harmless 
by the jury’s finding of causation because that determination did not 
require the jury to find that the bank’s provision of financial services 
to  Hamas  involved  the  violence  or  danger  to  human  life  or 
manifested  the  apparent  intent  statutorily  required  for  an  act  of 
international terrorism. 
     5.   The  identified  charging  error  was  also  not  rendered 
harmless  by  Congress’s  post‐trial  amendment  of  the  ATA  through 
JASTA to authorize civil claims against aiders and abettors as well as 
principals.    Even  if  the  evidence  is  sufficient  to  permit  a  jury,  on 
remand, to find that Arab Bank aided and abetted the Hamas acts of 
international terrorism that injured plaintiffs, it does not compel that 
conclusion as a matter of law. 
     6.   Arab  Bank’s  sufficiency  challenge  to  the  evidence  of 
causation  does  not  warrant  reversal  because  the  challenge  is 
directed  at  plaintiffs’  trial  theory  that  the  bank  itself  committed  an 
act  of  international  terrorism.    After  JASTA,  plaintiffs  can  defend 
against  this  challenge  on  an  aiding  and  abetting  theory  of  bank 
liability.  There is no dispute that the Hamas attacks that Arab Bank 




                                      38 
is  supposed  to  have  aided  and  abetted  caused  plaintiffs’  injuries, 
both as a matter of proximate and but‐for causation.   
     7.   We need not here decide whether, on remand, the district 
court should charge the jury as to proximate or but‐for causation as 
such a decision would only be necessary in the event of a new trial, 
which the parties, in a settlement agreement, have agreed to forgo in 
lieu of a specified money payment. 
     8.   The  parties’  agreement  to  forgo  a  new  trial  also  makes  it 
unnecessary  to  decide  whether  the  district  court  acted  within  its 
discretion  in  imposing  the  challenged  discovery  sanction.    As  the 
parties  concede,  a  decision  by  this  court  to  vacate  and  remand  on 
any  one  ground  triggers  their  settlement  agreement,  thus  avoiding 
the need to decide whether other grounds also warrant this relief. 

     Accordingly,  we  VACATE  the  district  court’s  judgment  and 
REMAND  the  case  to  the  district  court  for  further  proceedings 
consistent with this opinion. 




                                     39